DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “an external mechanism for an endoscope, comprising: a wheel configured to be engaged with an operation knob of a bending operation apparatus provided in an operation portion of the endoscope; a motor configured to generate a driving force for rotating the wheel; an operation switch configured to output a driving control signal for the motor; a container case that contains the wheel and the motor; a clamp with which the container case can be attached to and detached from the operation portion; a switch case turnably attached to the container case, and configured to be able to turn between a first position that covers a part of the operation portion of the endoscope and a second position further away from the operation portion of the endoscope than the first position; and a dummy switch provided in the switch case, the dummy switch being configured to operate an endoscope-side switch via the switch case when the switch case is in the first position, the endoscope-side switch being arranged in a part of the operation portion of the endoscope” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claim 6 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 30, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795